DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application
This communication is a Non-Final Office Action on the merits in response to the Applicant’s Application filed on the 8th day of February, 2021.  Claim 1 is currently pending in this case and has been examined. No claims are allowed. 
Claim Rejections - 35 USC § 101
Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Under the 2019 PEG, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claim 1 is directed to a method, system and a non-transitory machine-readable medium. Thus, each of the claims falls within one of the four statutory categories (step 1). However, the claims also fall within the judicial exception of an abstract idea (step 2). 
Examiner notes that claim 1 recites a method comprising: maintaining a patent matter database that includes data pertaining to a patent matter, the data including a docket activity description for a docket activity pertaining to the patent matter and a docket date that indicates a due date for the docket activity; performing an analysis on the data, using a computer processor, based on applying a docketing rule to the data, the docketing rule specifying a condition when the docket date is a critical date; determining that the docket date is the critical date based on the condition being satisfied in the data and tagging the data to indicate that the docket date is the critical date. which is similar to themes defined above of methods of organizing human activity such as managing legal interactions (e.g., managing patent prosecution docket information), and is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims recite certain methods of organizing human activity such as managing legal interactions. The limitations, substantially comprising the body of the claim, recite a standard process of organizing patent information and patent portfolios of a specific inventor in order to view information regarding the patents. Examiner notes that the claimed invention organizes and displays information related to the prosecution of patents. Traditionally, inventors, patent attorneys or anyone else involved in intellectual property organize their assets into portfolios or groups based on inventors, clients, companies, etc., and identify specific docket dates, activities required by each asset or patent, in order to maintain the legitimacy of the asset. Because the limitations above closely follow the steps standard in managing intellectual property assets, and the steps of the claims involve organizing human activity, the claim recites an abstract idea consistent with the “organizing human activity” grouping set forth in the 2019 PEG.
Alternatively, the claim recites a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard practice in maintaining and organizing intellectual property information such as patents and their required activities. Examiner notes patent portfolios have been created and maintained by inventors, companies and attorneys (people) long before modern computer were invented, and continues to be predominantly a product of human endeavor. The instant application is directed to a method of maintaining and viewing information related to patent prosecution information. Because the limitations above closely follow the steps of patent prosecution management, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claims recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of legal interactions and agreements on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “database” recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field. The claimed “method” read in light of the specification employs any wide range of possible devices comprising a number of components that are “well-known” and included in an indiscriminate “machines that individually or jointly execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed” (e.g., database). Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be an “computer-implemented method” and even basic, generic recitations that imply use of the computer such as. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discusses above with respect to integration of the abstract idea into a practical application, the additional element of using a generically claimed processor to implement the judicial exception amounts to mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 50-57).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by U.S. Patent Application Publication No. 20100223557 to Kenney et al. (hereinafter Kenney).
Referring to Claim 1, Kenney discloses a method comprising: 
Kenney discloses a maintaining a patent matter database that includes data pertaining to a patent matter, the data including a docket activity description for a docket activity pertaining to the patent matter and a docket date that indicates a due date for the docket activity (see at least Kenney: ¶ 12, 71, 75-76, and 81-86: discussing the system storing information related to various events, activities and responses within the patent prosecution realm and storing associated due dates to specific data sets).
Kenney discloses a performing an analysis on the data, using a computer processor, based on applying a docketing rule to the data, the docketing rule specifying a condition when the docket date is a critical date (see at least Kenney: ¶ 74, 76, 81, 84-85: discussing the system determining docketing dates such as critical dates based on stored docketing rules); 
Kenney discloses a determining that the docket date is the critical date based on the condition being satisfied in the data; and tagging the data to indicate that the docket date is the critical date (see at least Kenney: ¶ 74, 76, 81, 84-85: discussing the system determining docketing dates such as critical dates based on stored docketing rules that store conditions of data to indicate specific due dates associated to the data).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689